DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 This application is a continuation of U.S. patent application Ser. No. 16/144,051, filed Sep. 27, 2018, which is a continuation in part of U.S. patent application Ser. No. 16/023,284, filed Jun. 29, 2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent No. 11,271,812.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:

Claims 1-18 of Patent No. 11,271,812 contain(s) every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Pub. No.: US 20180176185 A1) in view of Singh et al. (Pub. No.: US 20070157286 A1).
As to claim 1, Kumar teaches a method comprising: determining one or more characteristics of a plurality of entities communicatively coupled to a network (paragraph [0027], “…all “doctor” entities…”); determining a first group of entities and a second group of entities based on at least one characteristic of the one or more characteristics (paragraph [0027], “…one policy to allow web access for “doctor” entities with higher precedence and another policy to block web access for “medical staff” entities…”); 
determining a first set of one or more segmentation rules associated with the first group and a second set of one or more segmentation rules associated with the second group  (paragraph [0043], i.e. policy action associated with each group); 
determining, by the processing device, communication properties between the first group and second group (paragraph [0027], “…Once the policy is created, it can be applied on source and destination “security groups”…”); 
providing, by a processing device, an indication of the communication properties between the first group and the second group, wherein the indication comprises a matrix illustrating the communication properties between each entity of the first group and each entity of the second group (paragraph [0034], “Table 1”).
Kumar does not explicitly teach determining and displaying communication properties based on simulation of rules associated with entities.
However, in the same field of endeavor (network security analysis) Singh teaches 
performing, by a processing device, a simulation of a first set of one or more segmentation rules and a second set of one or more segmentation rules as applied to the plurality of entities (paragraph [0025], “ …the network simulator 320 simulates this traffic flow across the modeled network 310…”); 
determining, by the processing device, communication properties between the first group and second group based on the simulation (fig. 4, 450);
 displaying, by a processing device, an indication of the communication properties between the first group and the second group, wherein the indication comprises a matrix illustrating the communication properties between each entity of the first group and each entity of the second group (fig. 4).  
Based on Kumar in view of Singh, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining and displaying communication properties based on simulation of rules associated with entities (taught by Singh)  with network group policy (taught by Kumar) in order to provide users with a visual representation of the network policy which will make the system more user friendly and easy to use, and in order to test the network for any vulnerabilities. 

As to claim 4, Singh further teaches monitoring traffic of the network (paragraph [0027], i.e. via security analyzer ); and storing the traffic of the network (paragraph [0027], “…The security analyzer 330 notes which messages…”).  The limitations of claim 4 are rejected in view of the analysis of claim 1 above, and the rationale to combine, as discussed in claim 1, applies here as well.
As to claim 5, Singh further teaches wherein the simulation of the first set of one or more segmentation rules and the second set of one or more segmentation rules is performed based on the stored traffic of the network (paragraph [0028], “…In a preferred embodiment of this invention, the network simulator 320 and security analyzer 330 are configured to enable a user to diagnose each violation…”). The limitations of claim 5 are rejected in view of the analysis of claim 1 above, and the rationale to combine, as discussed in claim 1, applies here as well.
As to claim 6, Singh further teaches wherein the one or more characteristics of the plurality of entities are determined based on the monitored network traffic (paragraph [0027], “traffic generator 350 generates a message for each IP address, protocol, and port within the range of each source zone, for transmission to each IP address, protocol, and port within the range of each destination zone”).  The limitations of claim 6 are rejected in view of the analysis of claim 1 above, and the rationale to combine, as discussed in claim 1, applies here as well.

As to claim 8, Kumar teaches wherein the at least one characteristic is at least one of location, device type, compliance, risk, or network connection (paragraph [0043], “Clinical Labs” teaches location).

As to claim 9, Kumar teaches wherein a subgroup based on a plurality of characteristics of at least one entity of the first group is displayed in a hierarchy with the first group (paragraph [0043], “…The subgroup “Medical Staff” has sub-subgroups—“Doctors” and “Nurses”…”). 
As to claim 10, Kumar teaches wherein the plurality of characteristics of the at least one entity of the first group are user configurable (paragraph [0016], “…allows an administrator to create and manage firewall policies that are converted to firewall rules and enforced by the distributed firewall instances…”).  
As to claim 11, Kumar further teaches a system comprising: a memory; and a processing device, operatively coupled to the memory (paragraph [0006]). Therefore, the limitations of claim 11 are substantially similar to claim 1. Please refer to claim 1 above.
As to claims 14-16, the claims are substantially similar to claims 4-6, respectively. Please refer to each respective claim above.
As to claim 17, Kumar further teaches a non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device (paragraph [0006]). Therefore, the limitations of claim 17 are substantially similar to claim 1. Please refer to claim 1 above.
As to claims 18-20, the claims are substantially similar to claims 4-6, respectively. Please refer to each respective claim above.

Claims 2-3, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Pub. No.: US 20180176185 A1) in view of Singh et al. (Pub. No.: US 20070157286 A1) and further in view of Katherine McNamara (TrustSec Overview and ISE Configuration, August 9, 2016, http://www.network-node.com/blog/2016/8/8/ise-21-trustsec-configuration, retrieved on 10/7/2022) (“McNamara” hereinafter).
As to claim 2, Kumar in view of Singh does not explicitly teach representing entities in a row and column of the matrix.
However, in the same field of endeavor (computer networks) McNamara teaches each entity of the first group is represented as a row in the matrix and each entity of the second group is represented as a column in the matrix (pg. 18, i.e. source column and destination column).
Based on Kumar in view of Singh and further in view of McNamara, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate representing entities in a row and column of the matrix (taught by McNamara) with determining and displaying communication properties based on simulation of rules associated with entities (taught by Singh)  with network group policy (taught by Kumar) in order to provide users with a visual representation of the network policy which will make the system more user friendly and easy to use, and in order to test the network for any vulnerabilities and in order to make the matrix more easy to read by allowing the user to visually identify communication properties between network entities. 
As to claim 3, McNamara further teaches wherein the communication properties indicate a level of communication between entities of the first and second group allowed by the first set of one or more segmentation rules and the second set of one or more segmentation rules, the communication properties being indicated at an intersection of the rows and columns of the matrix (pg. 18, i.e. deny IP or Permit IP). The limitations of claim 3 are rejected in view of the analysis of claim 2 above, and the rationale to combine, as discussed in claim 2, applies here as well.
As to claims 12-13, the claims are substantially similar to claims 2-3, respectively. Please refer to each respective claim above.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Pub. No.: US 20180176185 A1) in view of Singh et al. (Pub. No.: US 20070157286 A1) and further in view of Rohner (Pub. No.: US 20090198707 A1).
As to claim 7, Kumar in view of Singh does not explicitly teach color coded communication indications.
However, in the same field of endeavor (network security and analysis) Rohner teaches indication comprises at least one of a green color associated with allowed communication, a yellow color associated with some allowed communication, or a red color associated with blocked communication (paragraph [0037]).
Based on Kumar in view of Singh and further in view of Rohner, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate color coded communication indications (taught by Rohner) with determining and displaying communication properties based on simulation of rules associated with entities (taught by Singh)  with network group policy (taught by Kumar) in order to provide users with a visual representation of the network policy which will make the system more user friendly and easy to use, and in order to test the network for any vulnerabilities, and in order to utilize the color coded indication to visually identify communication attribute. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/            Primary Examiner, Art Unit 2447                                                                                                                                                                                                        10/7/2022